On Petition for Rehearing.
PER CURIAM.
The petition of the Moore-McCormack ‘Lines, Inc. for a hearing is denied, but the Line should file an answer to the petition of Armco Steel Corporation and others for rehearing on two questions: (1) whether the cause should be remanded to Judge McGohey to make a finding that Barrett warned the master of the amount to be “cranked” into the stabilo-gauge; and (2) whether the cause should be also remanded to take testimony and to make findings as to the truth of the facts stated in the deposition of Kristal.